UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6606



WILLIAM M. BRYSON, JR.,

                                              Plaintiff - Appellant,

          versus


MARK C. MOORE, Assistant United States
Attorney; REGAN PENDLETON, Assistant United
States Attorney; MARTIN BROWN, Special Agent
for the FBI; ROBERT SCOTT, Special Agent of
the FBI; JANET BROWN, Internal Revenue Service
Agent,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-82-6-20AK)


Submitted:   July 18, 2002                  Decided:   July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Bryson, Jr., appeals the district court’s order

denying   relief   on    his   42   U.S.C.A.   §   1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.     See Bryson v. Moore, No. CA-02-82-6-20AK (D.S.C.

filed Feb. 22, 2002; entered Feb. 25, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     AFFIRMED




                                       2